DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13, 15, 18-20, 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion [18] as compared to an outer radius of the air inlet tube, and (ii) a tapered portion [20] that extends downstream from the axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion, such that the combustor swirl zone is configured to accommodate swirl only within an area of the axial portion [18] that extends between the backward facing step portion and the tapered portion.”  The amended limitations require “swirl only within an area of the axial portion that extends between the backward facing step portion and the tapered portion.”  However, earlier in the claim, the axial portion 18 is defined such that the tapered portion 20 is not part of the axial portion, see previous italicized text above.  Furthermore, applicant’s Figures, including Fig. 1 annotated below, show that the swirl zone B may extend downstream of the axial [only] portion 18 and is not limited to “swirl only within an area of the axial portion that extends between the backward facing step portion and the tapered portion.” 
 
    PNG
    media_image1.png
    143
    300
    media_image1.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017160873 (Noda) in view of Andreadis et al (2008/0196414) and the Kim et al paper “Plasma Assisted Flame Holding in Subsonic and Supersonic Flows” and Herbon et al (2009/0165436).  Noda teaches [annotated below]

    PNG
    media_image2.png
    512
    532
    media_image2.png
    Greyscale


 	An engine comprising: an air inlet tube 13 for introducing inlet air to a combustion process; a plurality of ramjet fuel injectors 9 disposed in the air inlet tube, wherein each ramjet fuel injector of the plurality of ramjet fuel injectors 9 is disposed only at a periphery of the air inlet tube; a plurality of scramjet fuel injectors 26, 29 disposed in the air inlet tube 13 and downstream of the plurality of ramjet fuel injectors, wherein each scramjet fuel injector of the plurality of scramjet fuel injectors 26, 29 extends radially inward 26 toward an interior of the air inlet tube 13, such that each scramjet fuel injector 26, 29 of the plurality of scramjet fuel injector 26, 29s 26, 29is configured to inject fuel directly into the inlet air; and a combustor swirl zone1 14 disposed downstream of the plurality of scramjet fuel injector 26, 29s, the combustion swirl zone 14 comprising (i) a backward facing step portion 16 along a side of the air inlet tube 13, the backward facing step portion 16 extending to an axial portion 15, the axial portion 15 extending downstream from the backward facing step portion 16, such that an outer radius of the combustor swirl zone is increased along the axial portion 15 as compared to an outer radius of the air inlet tube 13, and (ii) a tapered portion 16 that extends downstream from the axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion 16 extends downstream from the axial portion, such that the combustor swirl zone 15 is configured to accommodate swirl only within an area of the axial portion a side of the air inlet tube 13 but do not teach a [orthogonal, disclosed] backward facing step portion along each side of the [air] inlet tube.   Andreadis et al teach in an analogous engine [see paragraph 0002], the equivalence of using a backward facing step portion along each side of the [air] inlet tube [Figs. 5, 6] for symmetrical configurations are equivalent to using a backward facing step portion 66 along a single side of the [air] inlet tube 40 [Fig. 2] for engines that use the cavities for flame stabilization with the swirl / recirculation zone [see Fig. 2].  Andreadis et al further teaches the backward facing step portion 66 should be orthogonal.  It would have obvious to one of ordinary skill in the art to employ an backward facing step portion along each side of the [air] inlet tube, as taught by Andreadis et al, as being an equivalent configuration that uses the cavities for flame stabilization with the swirl / recirculation zone [see Fig. 2].  It would have been obvious to one of ordinary skill in the art to employ an orthogonal backward facing step, as taught by Andreadis et al, as it facilitates the creation of a strong swirl / recirculation zone and/or as an equivalent configuration used in the art for these types of cavities.   	Noda does not teach a plurality of plasma stabilizers disposed (i) downstream of the plurality of ramjet fuel injectors and (ii) upstream of the plurality of scramjet fuel injector.   	Kim et al teach using plasma flame stabilizers used in supersonic flows, including nd col. first paragraph].  As for using a plurality of plasma stabilizers, this is clearly within the ordinary skill in the art, as each plasma stabilizer would only have a limited area it can affect.  Using a plurality of plasma stabilizers would effect the flame stabilization around the entire periphery of the combustion process vs a limited extent.   It would have been obvious to one of ordinary skill in the art to employ a plurality of plasma stabilizers to effect flame stabilization around the entire periphery of the combustion process.  It would have been obvious to one of ordinary skill in the art to employ a plurality of plasma stabilizers, in between the plurality of ramjet fuel injectors / 2nd plurality of fuel injectors AND plurality of scramjet  fuel injectors /1st plurality of fuel injectors of Noda, as taught by Kim et al, in order to stabilize the combustion / ignition of the supersonic flows and extend the range of operability and provide flame stabilization around the entire periphery of the combustion process.  The prior art do not teach the claimed detailed structure of each plasma stabilizer of the plurality of plasma stabilizers including wherein each plasma stabilizer of the plurality of plasma stabilizers further comprises: a cylindrical dielectric sleeve; a high voltage center rod within the cylindrical dielectric sleeve; and a converging flow area, the converging flow area concentrically surrounding the cylindrical dielectric sleeve, wherein the cylindrical dielectric sleeve electrically isolates the high voltage center rod from the converging flow area;	 nd paragraph under II. Experimental Setup] is a conventional material used in the art.  It would have been obvious to one of ordinary skill in the art to make the high voltage center rod is at least partially composed of one of Inconel 600, Hastelloy X, niobium, molybdenum, tungsten and nickel, as taught by Kim et al, in order to utilize the conventional electrode materials used in the plasma generating art.  
Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017160873 (Noda) in view of Andreadis et al (2008/0196414) and the Kim et al paper “Plasma Assisted Flame Holding in Subsonic and Supersonic Flows” and Herbon et al (2009/0165436), as applied above, and further in view of Edelman et al (2005/0081508).  . 
Claims 23-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017160873 (Noda) in view of Andreadis et al (2008/0196414) and the Kim et al paper “Plasma Assisted Flame Holding in Subsonic and Supersonic Flows” and Herbon et al (2009/0165436), as applied above, and further in view of Nakamura et al (2020/0362795) and/or Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield.”  Noda teaches wherein the tapered portion [of the cavity] extends to a downstream portion that extends downstream from the combustion swirl zone but does not teach the downstream portion extending downstream from the combustion swirl zone at an angle that gradually increases to a diverging exhaust portion;	 wherein the diverging exhaust portion extends downstream from the downstream portion and diverges radially outward at a steeper angle than that of the downstream portion.   Nakamura et al [Figs. 3, 4] teach the combustion swirl zone comprising (i) a backward facing step portion 15a that extends to an axial portion 15b, the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion as compared to an outer radius 2 that gradually increases [see paragraph 00382] to a diverging exhaust portion [nozzle 6 in Fig. 2];	 wherein the diverging exhaust portion 6 extends downstream from the downstream portion 2d [2d is in section 5 in Fig. 2] and diverges radially outward at a steeper angle than that of the downstream portion 2d.  Nakamura et al teach the downstream portion 2d extending downstream from the combustion swirl zone at an angle θ2 that gradually increases serves to smoothly exhaust the combustion gas from the combustion section 5 [see paragraph 0038].  For Nakamura et al, it is unclear whether the diverging exhaust portion that diverges radially outward at a steeper angle than that of the downstream portion, is on the same wall surface as the cavity, although that is not explicitly claimed.  Freeborn et al teach [Fig. 1] further teach wherein the tapered portion extends to a downstream portion that extends downstream  downstream portion that extends downstream from the combustion swirl zone, the downstream portion extending downstream from the combustion swirl zone at an angle that gradually increases to a diverging exhaust portion,  the diverging exhaust portion extends downstream from the downstream portion and diverges radially outward at a steeper angle than that of the downstream portion, on the same wall as the cavity, as taught by Nakamura et al and/or Freeborn et al, in order to provide acceleration of the flow and provide useful thrust associated with the diverging exhaust portion and noting the gradual angle of the downstream portion 2d of Nakamura et al allows for smoothly exhausting combustion gas to the divergent exhaust section.   

    PNG
    media_image3.png
    357
    560
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    730
    media_image4.png
    Greyscale

 Response to Arguments
Applicant's arguments filed 5/07/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have resulted in the withdrawal of Edelman as a primary reference.
Applicant’s amendments concerning the new limitations added by amendment focus on the 
“a backward facing step portion along each side of the air inlet tube," and/or "a tapered portion that extends downstream from [an] axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion, such that the combustor swirl zone is configured to accommodate swirl only within an area of the axial portion that extends between the backward facing step portion and the tapered portion," as recited in independent claims 13 and 19.”
However, note these limitation include new matter, as addressed earlier.  Furthermore, these teachings are now addressed by JP 2017160873 – Noda reference in combination with Andreadis, who teaches the equivalence of having the backward facing step on each side of the [air] inlet tube vs a single side of the [air] inlet tube.  While the previous combination would still be applicable, the instant combination is closer to the disclosed and claimed invention. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 30, 2021

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Next, the flow including the auxiliary fuel 18 reaches the cavity 14 formed on the downstream side of the main fuel supply unit 8. Inside the cavity 14, the air flow flowing from the upstream side is captured by the cavity 14 to form a circulating flow. In the circulating flow, mixing of fuel and air is promoted, and a sufficient air-fuel mixture is generated. With this airfuel mixture, flame holding in the combustion region can be performed more sufficiently.  [from page 3, 3rd paragraph of the translation]
        2 “[0038 of Nakamura et al] Specifically, in the present embodiment, an opening angle is set to the cowl 2 in the downstream region 24. That is, the surface 2d of the cowl 2 facing the downstream region 24 is inclined so that a distance between the surface 1a of the fuselage 1 and the surface 2d of the cowl 2 increase toward downstream. In FIG. 3, an angle between the surface la of the fuselage 1 and the surface 2d of the cowl is shown by a symbol θ2. As a result, the cross-sectional area of the flow path 20 increases toward downstream and this is effective for smoothly exhausting combustion gas. In the present embodiment, the angle θ2 may be set larger than or equal to 2 degrees and less than or equal to 4 degrees.”